ACCEPTED
                                                                                     04-14-00527-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                1/9/2015 11:23:08 AM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                             No. 04-14-00527-CV

                        Court of Appeals, Fourth District            FILED IN
                                                              4th COURT OF APPEALS
                              San Antonio, Texas               SAN ANTONIO, TEXAS
                                                              01/9/2015 11:23:08 AM
                                                                  KEITH E. HOTTLE
                        Anna Maria Salinas Saenz, et al.               Clerk
                                                        Appellants

                                       vs.

                         Thorp Petroleum Corp., et al.
                                                         Appellees


                  Appeal from the 229th Judicial District Court
                             Starr County, Texas
                                No. DC-04-120


         FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLEES

J. Joseph Vale (jvale@atlashall.com)
State Bar No. 24084003
O.C. Hamilton, Jr. (och@atlashall.com)
State Bar No. 08847000
ATLAS, HALL & RODRIGUEZ, LLP
818 Pecan/P.O. Box 3725
McAllen, Texas 78501
(956) 682-5501 (phone)
(956) 686-6109 (facsimile)

Attorneys for Appellees Rosalinda Salinas Balderas; Fausto Salinas; Elda Salinas
Ponce; D-Fox, Ltd.; Elodia Salinas; Linda Mandes; Veronica Casas Campbell; and
Cynthia M. Villarreal, f/k/a Cindy Casas Reyna.


January 9, 2015
TO THE HONORABLE COURT OF APPEALS:

        The Balderas defendants 1 file this First Unopposed Motion for Extension of

Time to File Brief of Appellees, which seeks an additional thirty (30) days for the

Balderas defendants to file their appellate brief. The current deadline is Friday,

January 16, 2015. Because a thirty-day extension would make the brief due on a

weekend, the Balderas defendants are requesting that the Court extend the Balderas

defendants’ time to file their Brief of Appellees until and including Monday,

February 16, 2015.               The Balderas defendants would respectfully show the

following:

I.      Background

        After the Court granted the appellants two thirty-day extensions, the

appellants timely filed their Brief of Appellants on December 17, 2014. As a

result, the Brief of Appellees is currently due on Friday, January 16, 2015.

II.     Reason for Extension

        The Balderas defendants’ appellate counsel has several unavoidable

conflicts which have required significant work between the date of the filing of the

Brief of Appellant and the current due date for the Brief of Appellee. Some of

those conflicts include the following:



1
 Rosalinda Salinas Balderas; Fausto Salinas; Elda Salinas Ponce; D-Fox, Ltd.; Elodia Salinas; Linda Mandes;
Veronica Casas Campbell; and Cynthia M. Villarreal, f/k/a Cindy Casas Reyna.
                                                       2
   • Brief of Appellee due on January 5, 2015 in Garcia v. Garcia, No. 04-14-
     00561-CV, Court of Appeals for the Fourth District, San Antonio, Texas.
     Filed December 22, 2014.

   • Prepare for oral argument on January 20, 2015 in Gonzalez v. Pena, No. 04-
     14-00048-CV, Court of Appeals for the Fourth District, San Antonio, Texas.

   • Brief of Appellant due on January 19, 2015 in In re Estate of Pursley, No.
     13-14-00667-CV, Court of Appeals for the Thirteenth District, Corpus
     Christi, Texas. An extension is also being requested in this appeal.

III.   Request for Extension

       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), the

Balderas defendants seek an extension of thirty (30) days in which to file their

brief. Since such an extension would result in the brief being due on a weekend,

the Balderas defendants request that the Court extend the briefing deadline to

February 16, 2015. An extension of time for filing the brief is sought so that

justice may be done in the disposition of this appeal, not for the purpose of delay.

IV.    Certificate of Conference

       Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), counsel for the

Balderas defendants, J. Joseph Vale, conferred with David George, counsel for the

appellants. Mr. George stated that he does not oppose the requested extension of

time in which to file the Brief of Appellees.




                                          3
V. Conclusion and Request for Relief

      The Balderas defendants pray that the Court grant this Motion for Extension

of Time and extend the time for the Balderas defendants to file their Brief of

Appellees until and including February 16, 2015.

                              Respectfully submitted,

                              /s/ J. Joseph Vale
                               J. Joseph Vale
                               State Bar No. 24084003
                               jvale@atlashall.com
                               O.C. Hamilton, Jr.
                               State Bar No. 08847000
                               och@atlashall.com
                               ATLAS, HALL & RODRIGUEZ, LLP
                               818 Pecan/P.O. Box 3725
                               McAllen, Texas 78501
                               (956) 682-5501 (phone)
                               (956) 686-6109 (facsimile)




                                       4
                               Certificate of Service

      I certify that the foregoing document was electronically filed with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served on all counsel of record on

January 9, 2015, as follows:

Recipient:                                 Attorney for:            Served by:
David George                               Plaintiffs/appellants    Electronically if
(dgeorge@connellybaker.com)                Anna Maria Salinas       available, or by
CONNELLY BAKER WOTRING LLP                 Saenz; Joel Saenz;       facsimile
700 JPMorgan Chase Tower                   Hermelinda
600 Travis Street                          Benavides; Leoncio
Houston, Texas 77002                       Salinas; Romulo
Fax: 713-980-1701                          Benavides III;
                                           Reynaldo Garcia;
and                                        Simon Ramon, Jr.;
                                           Gumecinda Ramon;
Roger S. Braugh, Jr.                       Jacinto A. Garcia,
(rbraugh@swbtrial.com)                     Sr.; Diana E. Conde;
SICO, WHITE, HOELSCHER, HARRIS &           Minerva Castillo;
BRAUGH, LLP                                Josue Garcia; Blanca
900 Frost Bank Plaza                       Estella Garza;
802 N. Carancahua, Suite 900               Aroldo Garcia; Mary
Corpus Christi, Texas 78470                Elisa Garcia, Leticia
Fax: 361-653-3333                          Garcia-de La Paz,
                                           and Lizette A.
and                                        Garcia, individually
                                           and as heirs and
John T. Flood                              representatives of the
(john@floodandflood.com)                   Estate of Guillermo
FLOOD & FLOOD                              Garcia, Jr., deceased;
802 N. Carancahua, Suite 900               Aurora Garcia
Corpus Christi, Texas 78401                Martinez; Aida
Fax: 361-654-8879                          Martinez; Francisco
                                           Martinez; Luisa M.
                                           Ruiz; Josue Eliab
                                          5
                                  Garcia, Sr.; Thelma
                                  Benavides Aguilar;
                                  and Irma Benavides
                                  Cerda
Juan J. Hinojosa                  Defendant/appellee    Electronically if
(jjhinojosa@bizrgv.rr.com)        Arturo Salinas        available, or by
612 W. Nolana Loop, Ste. 410                            facsimile
McAllen, Texas 78504
Fax: 956-686-8462
C. Frank Wood (fwood@swjz.com)    Defendants/appellees Electronically if
SANCHEZ, WHITTINGTON, ZABARTE &   Ruben Garcia; Joel   available, or by
WOOD, LLC                         Garcia, Sr.; Estela  facsimile
3505 Boca Chica Blvd., Ste. 100   Garcia Espinoza;
Brownsville, Texas 78521          Omero Garcia, Jr.;
Fax: 956-546-3765                 Anabelle Garcia
                                  Saldivar; Anelita
                                  Garcia Falcon;
                                  Ramiro S. Garcia;
                                  Maria Ella Garcia;
                                  Abel Garcia; Martin
                                  Garcia; Eduardo
                                  Garcia; Alfonso
                                  Garcia, Jr.; Inez
                                  Garcia Ramirez;
                                  Irene Garcia
                                  Rodriguez; Dora Elia
                                  Salinas Kochich;
                                  Alicia Minerva
                                  Salinas Cantu;
                                  Eustacio Flores;
                                  Eloy Garcia, Jr.;
                                  Graciela G.
                                  Gonzalez; Manuel
                                  Garcia; Rosa Anna
                                  Garcia; Orfalina
                                  Garcia; Oscar Daniel
                                  Garcia; Hilda Irma
                                  G. Romo; Rosa
                                  Anna S. Solis;
                                  Emma Salinas;
                                  6
                                    Maria Guadalupe S.
                                    Garza; Arturo
                                    Salinas; Irene
                                    Salinas Flores; Juan
                                    Manuel Salinas, Jr.;
                                    Victoria Salinas; and
                                    Sergio Ramon
                                    Salinas
Jose Luis Flores                    Defendants/appellees Electronically if
(joe@jlfloreslawfirm.com)           Eleodora Salinas Del available, or by
LAW OFFICE OF JOSE LUIS FLORES      Real; Dalia Salinas; facsimile
1111 W. Nolana                      and Jose Manuel
McAllen, Texas 78504                Flores
Fax: 956-682-3838
Daniel T. Robles (noemi@dan-        Defendant/appellee     Electronically if
robles.com)                         Oscar Garcia, Jr.      available, or by
SOLIS & ROBLES, L.L.C.                                     facsimile
Westoria Bldg., 1st Floor
420 S. “F” Street
Harlingen, TX 78550
Fax: 956-444-0217

Lee S. Gill (gill@jonesgill.com)    Defendants/appellees   Electronically if
JONES GILL, L.L.P.                  Thorp Petroleum        available, or by
6363 Woodway, Suite 1100            Corporation; Stanco    facsimile
Houston, Texas 77057                Land Management,
Fax: 713-651-0716                   LLC; Meredith Land
                                    & Minerals, Co.; El
                                    Paso Production
                                    Company; El Paso
                                    E&P Company, LP;
                                    el Paso Exploration
                                    & Production
                                    Management, Inc.;
                                    and El Paso
                                    Exploration &
                                    Production
Mark Hanna (mhanna@scottdoug.com)   Defendant/appellee     Electronically if
SCOTT, DOUGLASS & MCCONNICO,        Smith Production       available, or by
LLP                                 Inc.                   facsimile
                                    7
600 Congress Avenue, Suite 1500
Austin, Texas 78701
Fax: 512-474-0731
Ricardo L. Salinas                 Defendant/appellee   Electronically if
(rsalinaslaw@yahoo.com)            Ricardo Salinas      available, or by
SALINAS/FLORES                                          facsimile
2011 N. Conway
Mission, Texas 78572
Fax: 956-580-9688
Rene A. Flores                   Defendants/appellees   Electronically if
(rene.flores@yahoo.com)          Alida Salinas          available, or by
THE LAW OFFICE OF RENE A. FLORES Hernandez, Arnaldo     certified mail
2724 W. Canton Road              Salinas, Alma
Edinburg, Texas 78539            Salinas Munoz,
                                 Adelaida Salinas,
                                 Aida Salinas Flores,
                                 Guadalupe Salinas,
                                 Maria Ester Salinas
                                 Cantu, and Maria del
                                 Carmen Zamora
Rolando Cantu                    Defendant/appellee     Facsimile
ROLANDO CANTU      & ASSOCIATES, Alicia Salinas
P.L.L.C.
9805 N. 10th Street
McAllen, Texas 78504
Fax: 956-687-6125




                                /s/ J. Joseph Vale
                                J. Joseph Vale




                                   8